          Case 2:17-cv-00032-RJS-DBP Document 167 Filed 01/16/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    UTAH PHYSICIANS FOR A HEALTHY
    ENVIRONMENT,
                                                           ORDER DENYING DEFENDANTS’
          Plaintiff,                                        MOTION FOR SETTLEMENT
                                                                  CONFERENCE
    v.

    DIESEL POWER GEAR LLC, 4X4                                       Case No. 2:17-cv-32
    ANYTHING LLC, B&W AUTO LLC,
    SPARKS MOTORS LLC, DAVID W.
    SPARKS, DAVID KILEY, JOSHUA                                  Chief Judge Robert J. Shelby
    STUART, and KEATON HOSKINS,
                                                               Magistrate Judge Dustin B. Pead
          Defendants.




            Before the court is Defendants’ “Motion for Settlement Conference.”1 Over the objection

of Plaintiff, Defendants request the court to order a post-trial settlement conference with

Magistrate Judge Paul M. Warner.2 This would be the second settlement conference with Judge

Warner.3 At the close of the first settlement conference, “the parties requested additional time to

conduct further settlement negotiations, with the potential of reconvening the settlement

conference.”4 The parties were “unable to reach a settlement,” and the matter proceeded to trial.5

            At the close of the three-day bench trial, the court indicated that it would not order the

parties to reconvene their settlement conference with Judge Warner.6 However, the court


1
    Dkt. 166.
2
    See id. at 1.
3
    See Dkt. 138.
4
    Id.
5
    Id.
6
    See Dkt. 160 at 214:13–15.


                                                      1
         Case 2:17-cv-00032-RJS-DBP Document 167 Filed 01/16/20 Page 2 of 2



explained it would “refrain from issuing my findings and conclusions for at least 14 days after

you submit your post-trial briefs, so that you all have a chance to think and press pause and

meditate on what has happened here in the courtroom and the evidence and testimony we have

received and the exhibits the court has received and the court’s prior rulings.”7 The purpose of

this 14 day window is to provide the parties an opportunity to come to a joint settlement. The

court accordingly declines to order a post-trial settlement conference over the objection of

Plaintiff. Defendants’ Motion8 is DENIED.

           SO ORDERED this 16th day of January 2020.

                                             BY THE COURT:


                                             ________________________________________
                                             ROBERT J. SHELBY
                                             United States Chief District Judge




7
    See Dkt. 160 at 215:12–18.
8
    Dkt. 166.

                                                 2
